OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
          vw8~i08 ra    wit3   (8) mm          inkpeas
    for S'mncbr G $lWpa        mvnth eaeb                #lo~.au"
          The body of the hot lt will be observed ir 8ilozi1
upon the question of whether ihe 8gpPopriatlons I&   therein
are to be available Sor expenditure after the erplretion oS
the fiscal.year ending Ailgust?il,1941.
          The .&t was Passed aa 30.emergency mamre~    effeat-
Ire on my 1;; 1941. It appears Smri the aertfSiouteap en&
by the Shies &lerX OS the Pause th6t the Act was passed f p tl
Eouzo on Ziarch 20, 1941; and it appears from th6 certificate
of the ;:ecretaryOS tke sennte tkat the AOC w6 pazsed by tht
a-ate on April 80,194l.




not wao finally paq#ed end aads   effe6tlvu.